Order unanimously affirmed with costs. Memorandum: Supreme Court properly vacated and discharged the lien filed by SGB 2000, Inc. Section 5 of the Lien Law provides that, under contracts for public improvements, a lien may be filed by "[a] person performing labor for or furnishing materials to a contractor, his subcontractor or legal representative”. SGB 2000, Inc., which agreed to furnish materials to a sub-subcontractor, is too remote from the prime contractor to file a valid lien (see, Cameron Equip. Corp. v People, 31 AD2d 299, 301, affd 27 NY2d 634; Wynkoop v People, 1 AD2d 620, affd 4 NY2d 892). *658(Appeal from Order of Supreme Court, Erie County, Joslin, J. —Mechanic’s Lien.) Present—Green, J. P., Lawton, Boehm, Davis and Doerr, JJ.